UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LUIS A. VAZQUEZ-DIAZ,
                               Plaintiff,
                                                           21-CV-4583 (LTS)
                   -against-
                                                           CIVIL JUDGMENT
JOHN DOE, et al.,
                               Defendants.

         Pursuant to the order issued May 21, 2021, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed without

prejudice to the pending action under docket number 21-CV-3447. The Court certifies, pursuant

to 28 U.S.C. § 1915(a)(3), that any appeal from the Court’s judgment would not be taken in good

faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     May 21, 2021
           New York, New York
                                                          /s/ Laura Taylor Swain
                                                        LAURA TAYLOR SWAIN
                                                     Chief United States District Judge
